Exhibit 10.10

EXECUTION COPY

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (i) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAW REQUIREMENTS HAVE BEEN MET OR (ii) EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
REGISTRATION OR QUALIFICATION REQUIREMENTS OF APPLICABLE STATE SECURITIES LAW
ARE AVAILABLE.

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

June 28, 2018 $100,000

Section 1. Indebtedness.

FOR VALUE RECEIVED, MIDWEST HOLDING INC., a Nebraska corporation (the
“Company”), with its principal offices at 2900 South 70th Street, Suite 400,
Lincoln, Nebraska 68510, promises to pay to the order of XENITH HOLDINGS LLC, a
Delaware limited liability company (the “Holder”), at the place designated from
time to time by the Holder or subsequent registered holder hereof, in lawful
money of the United States, the principal amount of ONE HUNDRED THOUSAND DOLLARS
($100,000), plus accrued but unpaid interest hereon (including any PIK Interest
(as defined below)) on the unpaid principal balance of this Senior Secured
Convertible Promissory Note (this “Note”) at the rate specified below, in
accordance with the provisions set forth herein. This Note is issued pursuant to
that certain Loan, Convertible Preferred Stock and Convertible Senior Secured
Note Purchase Agreement dated as of May 9, 2018, by and between the Company and
the Holder, as may be amended from time to time (the “Purchase Agreement”).
Capitalized terms herein and not otherwise defined shall have the meanings
assigned to them in the Purchase Agreement.

Section 2. Payment of Interest and Principal; Maturity Date.

(a) Interest. Interest shall accrue on the outstanding principal amount of this
Note, at the rate of eight percent (8.00%) per annum computed on the basis of a
360-day year (with four 90-day quarters) from the date such principal amount is
advanced to the Company, four percent (4.00%) to be paid quarterly (the “Current
Pay Interest”) and four percent (4.00%) to be accrued quarterly (the “PIK
Interest”). Notwithstanding the foregoing or any other provision of this Note to
the contrary, Current Pay Interest will be converted to PIK Interest in the sole
discretion of Holder. Interest shall be paid in accordance with the schedule set
forth in Section 2(b), until the earlier of (i) the payment in full of the
outstanding principal amount of the Note or (ii) the conversion of this Note
into shares of voting common stock, par value $0.001 of the Company (the “Common
Shares”) pursuant to Section 6. Company may not make any payment of accrued
interest on this Note other than on a Payment Date (as defined below) without
the prior written consent of the Holder or in connection with a conversion of
this Note into Common Shares (as defined below) prior to the Maturity Date (as
defined below) as provided in Section 6. All payments made under this Note shall
be applied first against accrued but unpaid interest and second against the
outstanding principal balance hereof.

1

--------------------------------------------------------------------------------



(b) Interest Payment Schedule. Interest shall be paid on the unpaid principal
amount of this Note (including any PIK Interest) in accordance with the
following schedule (each date indicated below is referred to herein as a
“Payment Date”), subject to the right of Holder to elect to convert Current Pay
Interest to PIK Interest pursuant to Section 2(a):

(i) Company shall pay Holder all accrued but unpaid Current Pay Interest on the
on the last day of each of the following months January, April, July and
October, beginning with the first Payment Date of July 31, 2019; and

(ii) PIK Interest shall be payable by adding such accrued interest to the
outstanding principal amount of this Note on the last day of each of the
following months January, April, July and October, beginning with the first
Payment Date of July 3`, 2019.

(c) Principal Payment in Full on Maturity. Unless this Note is sooner converted
pursuant to Section 6 or sooner becomes due and payable, on the Maturity Date
the entire outstanding principal amount of this Note shall be due and payable.
The Company shall not have the right to prepay all, or any portion, of the
outstanding principal balance of this Note without the prior written consent of
the Holder.

(d) Maturity Date. The maturity date for this Note is July 31, 2028.

Section 3. Security Interest; Rank. This Note is secured by and entitled to the
benefits of the Security Agreement and is subject to its terms in all respects.
All payments due under this Note shall be senior to all other indebtedness of
the Company and its Subsidiaries.

Section 4. Events of Default. An “Event of Default” under this Agreement shall
occur if:

(a) Company fails to make a payment of principal or interest on the Notes within
five Business Days of the date any such amount is due and owing under any Note;

(b) Company’s failure to comply with its obligations under Section 2(d) of the
Purchase Agreement;

(c) Company’s failure to observe any material provision of, or perform any
material obligation under, the Loan Documents;

(d) Company fails to make any payment of any amount due and owing under any
other loan to or other indebtedness of Company with an outstanding principal of
$25,000 or more (“Other Material Indebtedness”) as and when due or any “event of
default” as defined in the documents relating to such Other Material
Indebtedness occurs;

(e) any warranty, representation or statement of Company contained in the Loan
Documents shall have been incorrect in any material respect at the time made;

(f) Company, ALSC or any of their respective officers, directors, employees or
agents commits any illegal or fraudulent act with the intent to deceive Holder;

2

--------------------------------------------------------------------------------



(g) any of the Loan Documents ceases to be in full force and effect, including
the failure of the Security Agreement or other collateral document to create a
valid, first priority perfected security interest in the Collateral (as defined
in the Security Agreement);

(h) the commencement by or against Company or ALSC of (i) proceedings under any
bankruptcy, reorganization, insolvency, moratorium, rehabilitation, liquidation
or similar law of general applicability or applicable to insurers, now or
hereafter in effect relating to or affecting creditors’ rights and remedies
generally, (ii) an application for appointment, for the benefit of creditors, of
a receiver or any other legal custodian with respect to Company’s or ALSC’s
assets, or (iii) an act of bankruptcy (including any fraudulent conveyance); or

(i) the commencement by any creditor of foreclosure (by judicial proceeding,
self-help, repossession or otherwise) against any collateral delivered under the
Security Agreement; provided, however, that such commencement will not
constitute an Event of Default if Company (i) disputes in good faith the
validity or reasonableness of the claim underlying such proceeding, (ii) gives
Holder written notice of such proceeding reasonably promptly after Company
learns of such proceeding, and (iii) establishes reserves or furnishes a surety
bond for such foreclosure in an amount satisfactory to the Holder.

Section 5. Remedies for an Uncured Event of Default. Company shall provide
written notice to Holder of any Event of Default described in paragraphs (c)
through (g) of Section 4 and shall have 28 Business Days to cure such Event of
Default referenced in such notice. If Company fails to cure an Event of Default,
then Holder, in its sole discretion, may (a) declare the entire outstanding
principal amount of the Notes and all accrued and unpaid interest thereon to be
immediately due and payable and proceed accordingly under the Loan Documents,
and (b) pursue any remedy available under the Loan Documents, at law or in
equity, to enforce or compel Company’s performance under the Notes. Furthermore,
if Company fails to cure an Event of Default within the applicable period, then
the Current Pay Interest rate shall be increased by an additional 4% per annum
effective immediately as of the date of the Event of Default, unless such rate
of interest is not allowed by law in which case the interest rate will increase
to the maximum rate allowed by law. No remedy conferred upon or reserved to
Holder by this Note and the other Loan Documents is exclusive of any other
remedy, and each such remedy is cumulative to any other remedy given now or
hereinafter existing at law or in equity.

Section 6. Conversion.

(a) Optional Conversion. At any time prior to the Maturity Date, the Holder may,
in its sole, independent and absolute discretion, elect to convert all of the
outstanding principal balance of this Note into Common Shares by delivering
written notice of such election to the Company not later than ten Business Days
prior to the proposed effective date of conversion (which date is referred to as
the “Conversion Date”); provided, however, that the Holder may not convert this
Note into Common Shares until such time that as there are sufficient Common
Shares authorized in the Company’s articles of incorporation for such
conversion.

(b) Calculation of the Number of Common Shares Issued Upon Conversion. The
Company will issue 4,856,965 shares of Common Shares (the “Conversion Shares”)
to the Holder upon conversion of the aggregate outstanding principal balance of
this Note. The number of Conversion Shares shall be appropriately adjusted in
connection with any Common Share dividend, Common Share split, combination or
other similar recapitalization affecting the Common Shares between the date
hereof and the date on which the principal balance of this Note is converted
into the Conversion Shares.

3

--------------------------------------------------------------------------------



(c) Treatment of Accrued Interest. All accrued, unpaid Current Pay Interest on
this Note as of the Conversion Date will be paid in cash by the Company on the
Conversion Date.

(d) Deliveries on Conversion. On the Conversion Date, the following actions
shall occur:

(i) the Company shall pay Holder in full all accrued, unpaid Current Pay
Interest on this Note;

(ii) the Company shall pay Holder in full an amount equal to all accrued PIK
Interest on this Note (for the avoidance of doubt, such amount shall be equal to
the outstanding principal amount of this Note plus the accrued PIK Interest as
of the Conversion Date minus the original principal amount of this Note);

(iii) the Company’s stock register will be amended to reflect the issuance of
the Common Shares in the name of Holder as a result of the conversion of this
Note into Common Shares;

(iv) the Holder shall surrender the original of this Note, marked “Cancelled,”
at the office of the Company;

(v) the Company shall deliver to the Holder a duly executed stock certificate
for the number of Conversion Shares issuable pursuant to this Note and the other
Loan Documents; and

(vi) if all amounts due and owing under all Notes have been paid, the Holder
shall file within five Business Days such termination statements (on Form UCC-3
or otherwise) as necessary to evidence the termination of the security interest
held by it in the Collateral.

(e) Holder’s Representations. Holder acknowledges that all Common Shares issued
to it hereunder will be issued without registration under federal or state
securities laws pursuant to an exemption therefrom for securities not involving
a public offering and, accordingly, will be restricted securities that may not
be resold by Holder without registration under such laws or pursuant to an
available exemption. Holder represents to the Company that any Common Shares
issued to Holder hereunder will be acquired by Holder for its own account for
investment purposes and not for the account of any other person or for
distribution, assignment or resale.

Section 7. Miscellaneous.

(a) Reserved Common Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued Common Shares, solely for the
issuance and delivery upon the conversion of this Note, such number of its duly
authorized Common Shares as from time to time shall be issuable upon the
conversion of this Note. All of the Common Shares issuable upon conversion of
this Note, when issued and delivered in accordance with the terms hereof, will
be duly authorized, validly issued, fully paid and non-assessable.

4

--------------------------------------------------------------------------------



(b) Form of Payment. All amounts payable hereunder shall be paid by the Company
in immediately available and freely transferable funds at the place designated
by the Holder to the Company for such payment. Subject to the terms and
conditions of this Note, all payments made on this Note shall be applied to fees
and expenses (including attorneys’ fees), accrued interest, and principal in any
order that the Holder may choose in its sole discretion.

(c) Absolute Obligation. The obligation of the Company to pay to the Holder the
principal hereof and interest hereon as and when the same become due and payable
is absolute and unconditional, and nothing shall prevent the Holder, upon
default hereunder, from exercising all rights, powers, and remedies otherwise
provided herein or by applicable law.

(d) Assignment. This Note is transferable and assignable by the Holder. In any
event, any transfer or assignment of this Note is subject to the requirement
that any such assignment or transfer be, in the opinion of the Company’s counsel
or the Holder’s counsel, in compliance with applicable state and federal
securities laws.

(e) Successors and Assigns. All covenants, agreements, and undertakings in this
Note by or on behalf of any of the parties shall bind and inure to the benefit
of the respective successors and assigns of the parties whether so expressed or
not.

(f) Notices. All notices, requests, demands, claims or other communications
hereunder will be in writing and shall be deemed duly given if (and then three
Business Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

If to Holder: Xenith Holdings LLC 1075 Old Post Road Bedford, NY 10506
Attention: A. Michael Salem   with a copy to:                Kutak Rock LLP 1650
Farnam Street Omaha, NE 68133 Attention: Anthony Scioli, Esq. Fax: (402)
346-1148   If to Company: Midwest Holding Inc. 2900 South 70th Street Lincoln,
NE 68506 Attention: Mark A. Oliver Fax: (402) 489-8295     with a copy to: Jones
& Keller, P.C. 1999 Broadway, Suite 3150 Denver, CO 80202 Attention: Reid A.
Godbolt, Esq. Fax: (303) 573-8133

5

--------------------------------------------------------------------------------



Company or Holder may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, ordinary mail or electronic mail), but no such notices,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.
Company or Holder may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.

(g) Waiver. The Company waives presentment; demand; notice of dishonor; notice
of protest and nonpayment; notice of default interest and late charges; notice
of intent to accelerate; notice of acceleration; and diligence in taking any
action to collect any sums owing under this Note or in proceeding against any of
the rights and interests in and to properties securing payment of this Note.

(h) Amendment. This Note may be amended or modified only by the written
agreement of the Holder and the Company.

(i) Expenses. In addition to all other sums payable under this Note, the Company
also agrees to pay to Holder, on demand, all reasonable costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by Holder in
the enforcement of the Company’s obligations under this Note.

(j) Governing Law. This Note shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of
Delaware, without giving effect to any conflicts of law or choice of law
provisions thereof that would compel the application of the substantive laws of
any other jurisdiction.

(k) Further Assurances. The Company shall from time to time execute and deliver
to the Holder such other documents and instruments, provide such materials and
information and take such other actions as the Holder may reasonably request
with respect to the protection of the Holder’s rights and the fulfillment of the
Company’s obligations hereunder, including, without limitation, making any
filings with any patent and trademark office or similar agency as may be
required to create, preserve or protect Holder’s interest in any intellectual
property.

(l) Time of the Essence. Time is of the essence of this Note and all obligations
of the Company to the Holder hereunder.

(m) No Obligation to Provide Additional Funds. THE COMPANY ACKNOWLEDGES THAT,
NOTWITHSTANDING ANY OTHER DOCUMENTS TO THE CONTRARY, THE HOLDER HAS NO
OBLIGATION TO LOAN ANY ADDITIONAL FUNDS TO THE COMPANY AT ANY TIME IN THE
FUTURE.

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
set forth above by a duly authorized representative of the Company.

MIDWEST HOLDING INC.     By:    /s/ Mark A. Oliver Mark A. Oliver, Chief
Executive Officer

[SIGNATURE PAGE TO $100,000 NOTE]

--------------------------------------------------------------------------------